DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 16-20 are unclear. The claims recite a method but fails to set forth any steps. The claims recite structural elements similar to the apparatus claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenkranz et al. (US 2016/0101263).
Blumenkranz et al. discloses a system (Fig.t 2) comprising an articulated steerable introducer (120), wherein the articulated steerable introducer includes a plurality of linkages (137; linkages [0033]) and at least one joint (joints; [0038]) interconnecting the plurality of linkages and wherein the plurality of linkages includes a proximal linkage (proximal end 130; Fig. 2) and a distal linkage (distal end 128; Fig. 2); an imaging controller (image capture system 18; navigation system 142), wherein the imaging controller is configured to control a planning of a distal steering motion of the distal linkage relative to the proximal linkage from a placement position to a target position within an anatomical region ([0007]; preoperative or intraoperative imaging, virtual navigation, [0028]); and a steerable introducer controller (12; 22; [0026]), wherein the steerable introducer controller is configured in communication with the at least one joint and the imaging controller to control an actuation of the at least one joint to distally steer the distal linkage relative to the proximal linkage from the placement position to the target position within the anatomical region as planned by the imaging controller (motors [0024]; actuators [0026]; [0033]). With respect to claims 2, 5, and 10, Blumenkranz et al. discloses a plurality of linkages and joints interconnecting the distal end to the proximal end (Fig. 2). With respect to claims 3, 6-7, and 11, Blumenkranz et al. discloses a tracking system 136 for determining the position of the distal and linkages along the instrument ([0035]) and control the steering of the instrument ([0038-0039]). With respect to claims 4, 8-9, and 12, Blumenkranz et al. discloses a treatment imaging modality ([0028]; intraoperative imaging). With respect to claim 13, Blumenkranz et al. discloses navigation to a target tissue location using natural or surgically created passageways ([0003]; [0028]; [0039]; [0065]). The Examiner’s position is that navigating within the patient anatomy inherently includes straight and curved segments (e.g., colon, intestines, heart, vessels, etc.). With respect to claim 14, Blumenkranz et al. discloses ultrasound ([0028]). With respect to claim 15, Blumenkranz et al. discloses signal actuation and servo actuation ([0030]; image feedback [0039]). With respect to claims 16-20, Blumenkranz et al. discloses a system comprising controllers which performs the functions as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793